The children of plaintiff were denied admission to the public schools of the city of San Diego, for the reason. *Page 661 
that they had not been vaccinated. The plaintiff seeks a writ of mandate to compel the admission of his children to the said schools without being so vaccinated. The writ was denied and the plaintiff appeals.
As the case involves nothing but the constitutionality of the "Act to encourage, and provide for a general vaccination in the state of California" (Stats. 1889, p. 32), and as this question has already been settled in a well-considered case by this court, the plaintiff's appeal from the judgment herein may be briefly disposed of.
The appellant urges that the act is unconstitutional for the following reasons: 1. The title to the act is misleading, and therefore void; 2. It is not uniform in operation; 3. It is special legislation; 4. Against public policy; 5. In derogation of the constitution and laws of the United States, or, in other words, against the fourteenth amendment.
All these points except the last are taken up and fully disposed of in Abeel v. Clark, 84 Cal. 226. The title to the act is there shown to be in substantial compliance with the requirements of the constitution, and many authorities are cited illustrating its sufficiency. The uniform operation of the act upon a natural class of persons — to wit, school children — is asserted, and its compliance with the constitution in that behalf is declared. That the Vaccination Act comes within the police power of the legislature of the state, and that it is for the public good, is clearly maintained by the opinion. It is also shown that the act in no way impairs any constitutional provision against special legislation. Upon the questions treated of in that decision, little need be here added. Its soundness has never been questioned, so far as we are able to ascertain. The case has been frequently cited and the principle of it approved both in this and other states. As showing the requirement of the vaccination of children attending the public schools to be a proper exercise of the police power of the state, it is cited with approval in the following cases: Bissell v. Davison,65 Conn. 191; In re Rubenack, 62 Mo. App. 10.
The act applies equally to all children of school age desiring to attend the common schools, and is uniform as to all of them so far as the requirements of vaccination is concerned. Section 5 of the act requiring a report to the state board of *Page 662 
health of the number between the ages of five and seventeen who are vaccinated has nothing to do with the controversy before us, and need not be here construed.
The legislature no doubt was of the opinion that the proper place to commence in the attempt to prevent the spread of contagion was among the young, where they were kept together in considerable numbers in the same room for long hours each day. It needs no argument to show that, when it comes to preventing the spread of contagious diseases, children attending school occupy a natural class by themselves, more liable to contagion, perhaps, than any other class that we can think of. This effort to prevent the spread of contagion in a direction where it might do the most good was for the benefit and protection of all the people, and there is in it no element of class legislation. It in no way interferes with the right of the child to attend school, provided the child complies with its provisions. Police regulations generally interfere with the liberty of the citizen in one sense. To arrest a man for a breach of the peace is an interference with his liberty. It is no valid objection to a police regulation that it prevents a person from doing something that he wants to do or that he might do if it were not for the regulation. When we have determined that the act is within the police power of the state, nothing further need be said. The rest is to be left to the discretion of the law-making power. It is for that power to say whether vaccination shall be had as to all school children who have not been vaccinated all the time, or whether it shall be resorted to only when smallpox is more than ordinarily prevalent and dangerous. (Bissell v. Davison, 65 Conn. 191.)
Nor does the fourteenth amendment, or any other part of the federal constitution, interfere with the power of the state to prescribe regulations to promote the health and general welfare of the people. "Special burdens are often necessary for general benefits." "Class legislation, discriminating against some, and favoring others, is prohibited, but legislation, which in carrying out a public purpose is limited in its application, if within the sphere of its operation it affects all persons similarly situated, is not within the amendment." (Barbier v.Connolly, 113 U.S. 27.) *Page 663 
We advise that the judgment be affirmed.
Smith, C., and Chipman, C., concurred.
For the reasons given in the foregoing opinion the judgment is affirmed.
McFarland, J., Henshaw, J., Lorigan, J.